           Case 2:19-cv-01401-TJS Document 42 Filed 07/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM a/k/a                    :      CIVIL ACTION
Arthur Alan Wolk Associates                :
                                           :
      v.                                   :
                                           :
UNITED STATES OF AMERICA                   :
NATIONAL TRANSPORTATION                    :
SAFETY BOARD                               :      NO. 19-1401

                                       ORDER

      NOW, this 22nd day of July, 2021, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 33), the plaintiff’s response, and the defendant’s reply, it

is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT is entered in favor of United States

of America National Transportation Safety Board and against The Wolk Law Firm.



                                               /s/ TIMOTHY J. SAVAGE J.
